The opinion of the court was delivered by
Parker, J.
The plaintiff concedes that the first count, which sets up a pure case of trespass guare clausum fregit, cannot stand. He maintains, however, that the causes of action set up in the second and third counts of trespass on the case should have the cognizance of this court, and it is intimated in the briefs that unless this court does take cognizance of these causes of action, the plaintiff will be without remedy, on the ground that jurisdiction cannot be obtained over the defendant by service of process within the District of Columbia.
We are unable to distinguish this case in principle from Hill v. Nelson, 41 Vroom 376, approved by the Court of Errors and Appeals in Doherty v. Catskill Cement Co., 43 Id. 315. The latter case is more nearly in point, as the declaration set up negligence and nuisance rather than trespass. Doherty had an ice pond and the defendant carried on, upon a neighboring property, the business of maldng cement, and permitted cement dust and fumes and smoke to escape, which plaintiff says injured and destroyed - his ice and interfered with the use of the plaintiff’s property for the purposes of an ice pond. 30 N. J. L. J. 114.
As to the claim that the plaintiff will be without redress unless the court takes cognizance of his suit in this state, we can only say that the same question was considered and disposed of by Justice Dixon in Hill v. Nelson, at p. 378 of the reported case.
There will bo judgment for the defendant on the demurrer.